Title: To George Washington from John Langdon, 30 July 1789
From: Langdon, John
To: Washington, George



Sr
New York 30th July 1789

I did myself the honour a few days since to mention to you the Names of Col. Joseph Whipple, for Collector and Eleazar

Russell Esq. for Naval officer for the port of Portsmouth in New Hampe. I now beg leave to mention the Name of Thomas Martin Esq., for the Surveyor of that port, this Gent. is well qualified for this or any other office in the Customs, of great probity and a Respectable Character. I have the honour to be with every possable Respect Sr your most obt Servt

John Langdon

